 

EXHBIT 10.8

CONSULTING AND DEVELOPMENT AGREEMENT

 

This Agreement is made this 2nd day of February, 2015, between Eventure
Interactive, Inc., a Nevada corporation having an address and place of business
at 3420 Bristol St., 6th Floor, Costa Mesa, CA 92626, hereinafter referred to as
“CUSTOMER,” and Meridian Computing, Inc., a California corporation having an
address and place of business at 1165 Lincoln Ave., Suite 324, San Jose, CA
95125, hereinafter referred to as “CONSULTANT.”

 

1.STATEMENT OF WORK. During the term of this Agreement, CONSULTANT agrees to
perform the services specified in the statement of work on Exhibit A attached
hereto, in accordance with the specifications and delivery schedule set forth in
Exhibit A (the "Services"). CONSULTANT and CUSTOMER agree that additional
services may be performed under this Agreement and that any such additional
services will be set forth as additional statements of work (each, a “SOW”)
executed by the parties and attached as Exhibit A-1, Exhibit A-2, etc. to this
Agreement, as mutually agreed upon by the parties. Each SOW will be subject to
the terms and conditions of this Agreement and, upon execution by the parties,
will be deemed incorporated herein by this reference.

 

A.Tools. Unless otherwise expressly specified on Exhibit A or in the applicable
SOW, CONSULTANT shall provide the facilities, tools, equipment, materials and
information necessary to perform the Services, at its own expense. CUSTOMER
acknowledges that CONSULTANT’s ability to perform its obligations depends on
CUSTOMER’s performance of CUSTOMER’s own obligations hereunder.

 

B.Subcontractors. CONSULTANT will not subcontract or assign its duties in
hereunder without prior written approval by CUSTOMER. Notwithstanding the
foregoing, CUSTOMER hereby expressly authorizes CONSULTANT to subcontract some
or all of the Services contemplated hereunder to individual software developers
who are under contract with CONSULTANT as independent contractors
(“Subcontractors”). CONSULTANT will inform CUSTOMER of the identity of each such
Subcontractor and CONSULTANT acknowledges that CUSTOMER may have direct contact
with the Subcontractors from time to time as determined by CUSTOMER and the
Subcontractors with respect to the progress of the Services.

 

C.Third Party Content and Fees. Any material that must be licensed from third
parties will be expressly disclosed in the applicable SOW. The disclosure will
set forth the license terms together with the fees, royalties, costs or other
charges.

 

2.PAYMENT. CUSTOMER will compensate CONSULTANT for Services according to the fee
schedule set forth on Exhibit A or in the manner specified in the applicable
SOW.

 

A.Invoices. As set forth on Exhibit A or in the applicable SOW, CONSULTANT will
invoice CUSTOMER for Services per agreed upon terms. Each invoice will describe
the Services included in the invoice and shall be accompanied by assignments, in
the form determined by CUSTOMER, of all material delivered to CUSTOMER related
to said invoice. CUSTOMER will pay the invoiced amount per the stated terms on
the invoice after receipt of the invoice and assignments. If CUSTOMER fails to
pay any amount when due to CONSULTANT, CONSULTANT shall be entitled to stop
providing the Services and withhold delivery of any deliverable until such
payment is made.

 



 

 

 

B.Expenses. Unless specifically set forth in Exhibit A or in the applicable SOW,
CONSULTANT will be solely responsible for any expenses it incurs in connection
with the Services, including, without limitation, travel and telephone charges.
To the extent that expenses are reimbursable pursuant to Exhibit A or the
applicable SOW, as a condition to reimbursement of such expenses, Consultant
must submit to CUSTOMER receipts for items for expenses amounting to more than
U.S. $25.00. All expenses must be approved in advance by CUSTOMER.

 

C.Taxes. CUSTOMER will be solely responsible for and shall pay all applicable
federal, state and local taxes or contributions imposed or required by law and
for filing all required tax forms with respect to the Services and deliverables
under this Agreement, including, but not limited to amounts payable hereunder,
excluding taxes based on CONSULTANT’s net income.

 

3.OTHER OBLIGATIONS. Each party agrees that, during the term of this Agreement
and for six (6) months thereafter, neither party will, directly or indirectly,
solicit, or in any manner encourage, employees, contractors or subcontractors of
the other to end their relationships with the respective party and/or provide
services to the other party.

 

4.TERMINATION. This Agreement commences on the date written above and shall
continue in effect until services have been completed as set forth in Exhibit A.
Customer may terminate this Agreement at any time by providing Consultant with
thirty (30) days’ prior written notice of such termination. Each party will
return (or if requested by the other party, destroy) the Confidential
Information of the other party pursuant to this Agreement. Sections 2 through 11
will survive any expiration or termination of this Agreement.

 

5.INTELLECTUAL PROPERTY/CONFIDENTIALITY.

 

A.Creations. Any and all works, computer programs, diagrams, methods,
procedures, reports, inventions, discoveries, improvements or creations
(collectively “Creations”) which CONSULTANT has conceived or made or may
conceive or make during the term of this Agreement, including the time before
the execution of this Agreement, in any way, directly or indirectly, connected
with Services provided to CUSTOMER pursuant to this Agreement shall be the sole
and exclusive property of CUSTOMER. CONSULTANT hereby transfers and assigns to
CUSTOMER all proprietary and intellectual property rights, including, without
limitation, copyright, trademark, and/or patent rights, and all moral rights in
the Creations without further compensation to CONSULTANT.

 

B.Disclosure and Assignment of Creations. CONSULTANT agrees promptly to disclose
to the CUSTOMER any and all inventions, discoveries, improvements, trade
secrets, formulae, techniques, processes and know-how, whether or not patentable
or whether or not reduced to practice, conceived or learned by CONSULTANT,
either alone or jointly with others, which relate to or result from the actual
or anticipated business, work, research or investigations of CUSTOMER, or which
result, to any extent, from use of the CUSTOMER's premises or property (the work
being hereinafter collectively referred to as the "Creations"). CONSULTANT
acknowledges and agrees that all such Creations and all copyrightable material
shall be the sole property of CUSTOMER and/or any other person or entity
designated by it and CONSULTANT hereby assigns to CUSTOMER CONSULTANT’s rights,
including copyrights, and interests to all Creations. To the extent allowed by
law, this assignment of Creations includes all rights of paternity, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent CONSULTANT retains any such Moral
Rights under applicable law, CONSULTANT hereby ratifies and consents to any
action that may be taken with respect to such Moral Rights by or authorized by
the CUSTOMER and agrees not to assert any Moral Rights with respect thereto.
CONSULTANT will confirm any such ratifications, consents and agreements from
time to time as requested by CUSTOMER. Upon request by CUSTOMER, CONSULTANT
shall execute any required documents, including assignments, and furnish all
reasonable assistance to CUSTOMER in order to vest all rights to the Creations
and copyrights in CUSTOMER.

 



2

 

 

C. Confidential Information. Except as hereinafter specifically provided, (i)
all information disclosed by CUSTOMER to CONSULTANT pursuant to this Agreement
and (ii) the proprietary information of CONSULTANT related to this Agreement,
including the skills, identify and contact information of CONSULTANT’s
Subcontractors and the fees under this Agreement, is confidential information
(“Confidential Information”) and will be kept in confidence by the party
receiving such Confidential Information. Neither party will use Confidential
Information of the other, except as needed to exercise its rights or perform its
obligations under this Agreement, and each party will take all reasonable
precautions to prevent Confidential Information from being disclosed to third
parties. Notwithstanding the foregoing, CONSULTANT may disclose the Confidential
Information of CUSTOMER to its employees and Subcontractors performing the
Services under this Agreement, provided that such Subcontractors are bound by
confidentiality obligations similar to the ones contained herein. The
confidentiality obligations in this Section shall not apply to disclosed
information which the receiving party can prove: (i) the receiving party
rightfully knows at the time of disclosure, free of any obligation to keep such
information confidential; (ii) is, at the time of disclosure or thereafter
becomes, generally publicly known; (iii) the receiving party independently
developed without the use of any Confidential Information of the disclosing
party; or (iv) the receiving party rightfully obtains from a third party who has
the right to transfer or disclose it, without restriction on disclosure. If the
receiving party faces legal action or is subject to legal proceedings requiring
disclosure of Confidential Information, then, prior to disclosing any such
Confidential Information, the receiving party shall promptly notify the
disclosing party and, upon the disclosing party’s request, shall cooperate with
the disclosing party in contesting and/or limiting such request.

 

6.DISCLAIMER, LIMITATION OF LIABILITY. CONSULTANT will provide the Services in a
professional and workmanlike manner that is customary in CONSULTANT’s industry
for such Services. In the event of a breach of the foregoing representation, at
CUSTOMER’s option CUSTOMER’s remedy will be either the re-performance of the
non-conforming Services or the termination of this Agreement. CONSULTANT WILL
NOT BE LIABLE FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGE OF
ANY KIND OR NATURE, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS OF CONTRACT,
TORT OR OTHERWISE, EVEN IF CONSULTANT HAS BEEN WARNED OF THE POSSIBILITY OF ANY
SUCH LOSS OR DAMAGE.

 

7.INDEPENDENT CONTRACTOR. CONSULTANT will serve as an independent contractor,
and this Agreement will not be deemed to create a partnership, joint enterprise,
or employment relationship between the parties. CONSULTANT shall make
appropriate filings with taxing authorities as a self-employed entity and shall
be liable for all required payments to the local, State, Federal, and other
taxing authorities (including income tax and social security and SDI payments.)
Because CONSULTANT is an independent contractor, CUSTOMER shall not withhold any
taxes from the compensation herein provided.

 



3

 

 

8.INTEGRATION/INTERPRETATION. This Agreement may not be changed except in
writing signed by CONSULTANT and CUSTOMER. This Agreement contains the entire
agreement between the parties, and supercedes any other prior or contemporaneous
proposals, understandings or agreements, whether in written or oral form, with
respect to the subject matter of this Agreement. This Agreement is binding upon
and inures to the benefit of the parties hereto and their respective successors
in interest, assignees and legal representatives; provided however, that
CONSULTANT may not assign any rights (except the right to payment) nor delegate
any duties hereunder without the express written approval of CUSTOMER. No
change, amendment or modification of any provision of this Agreement is valid
unless set forth in a written instrument signed by both parties. All waivers
hereunder must be in writing, and no failure by either party to enforce any
rights hereunder shall constitute a waiver of such right then or in the future.
If a court of competent jurisdiction finds any provision of this Agreement, or
portion thereof, to be unenforceable, that provision of the Agreement will be
enforced to the maximum extent permissible so as to effect the economic intent
of the parties, and the remainder of this Agreement will continue in full force
and effect.

 

9.CHOICE OF LAW, JURISDICTION. This Agreement and any action related thereto
will be governed, controlled, interpreted and defined by and under the laws of
the State of California and the United States, without regard to the conflicts
of laws provisions thereof. The exclusive jurisdiction and venue of any action
with respect to the subject matter of this Agreement will be the state courts of
the State of California for the County of Santa Clara or the United States
District Court for the Northern District of California and each of the parties
hereto submits itself to the exclusive jurisdiction and venue of such courts for
the purpose of any such action.

 

10.ATTORNEY’S FEES. The prevailing party in any legal action brought by one
party against the other arising out of this Agreement shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs, expert witness fees and reasonable attorneys’
fees.

 

11.LANGUAGE. This Agreement is in the English language only, which language
shall be controlling in all respects. No translation, if any, of this Agreement
into any other language shall be of any force or effect in the interpretation of
this Agreement or in determination of the interests of either party hereto.
Furthermore, the parties agree that all correspondence, notices, orders, claims,
suits and other communication between the parties hereto shall be written or
conducted in English.

 

4

 

 

12.CURRENCY. The currency of accounting and the currency of payment are U.S.
Dollars.

 

13.NOTICES. Any notice required or permitted by this Agreement will be in
writing and will be sent by prepaid, registered or certified mail, return
receipt requested or by overnight delivery service, addressed to the other party
at the address shown at the beginning of this Agreement, to the attention of the
President, or at such other address for which such party gives notice hereunder.
In the case of mailing, such notice will be deemed to have been given five (5)
calendar days after mailing.

 

14.COUNTERPARTS. This Agreement may be executed by facsimile or other electronic
copy and in any number of counterparts, each of whom shall be an original as
against any party whose signature appears thereon and all of which together
shall constitute one and the same instrument.



 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting and
Development Agreement as of the day and year first above written.

 

 



Eventure Interactive, Inc.   Meridian Computing, Inc.           By:   /s/ Gannon
Giguiere   By:    /s/ Christopher Fuselier           Title:   President  
Title:   Partner, CEO           Date:  February 2, 2015   Date:  February 2,
2015



 


 

 

 

EXHIBIT A

 

STATEMENT OF WORK

 

GENERAL

 

This is a statement of work under the Consulting and Development Agreement by
and between Meridian Computing, Inc., (“CONSULTANT”) and Eventure Interactive,
Inc. (“CUSTOMER”) dated February 2, 2015 (“Agreement”) and is subject to the
terms and conditions of the Agreement.

 

 

SUMMARY OF THE SERVICES AND DESCRIPTION OF DELIVERABLES

 

1)Development of the Eventure Android and iOS apps, including but not limited
to:

a.User interface implementation.

b.Client-side database definition and queries.

c.Web service methods for communicating with the Eventure server.

2)Requirements gathering and specifications, as needed, describing the mobile
architecture and implementation.

3)Coordination with the Eventure team in Costa Mesa regarding product
requirements, release schedules and client-server dependencies.

 



RATES & PAYMENT SCHEDULE

$19,200 per month for twelve (12) months, for 240 hours/month of software
development services.

Total fee: $230,400

 

The total fee is due and payable upon execution of this agreement by CONSULTANT
and CUSTOMER. Work will commence on February 2, 2015 and will continue through
February 1, 2016.

 

The parties, through their authorized representatives, hereby agree to the terms
of this Statement of Work on Exhibit A. This SOW may only be modified in writing
signed by authorized representatives of CUSTOMER and CONSULTANT.

 



Eventure Interactive, Inc.   Meridian Computing, Inc.                     By:  
  By:                       Title:     Title:                       Date:    
Date:  



 

 

 